FILED

UNITED STATES DISTRICT COURT AUG 01 2019
FOR THE DISTRICT OF COLUMBIA Glerk, US District & Bankrunte
Courts for the District of Columnte
LAUREN GREENE, )
)
Plaintiff, )
)
V. ) Civil Action No. 19-1925 (UNA)
)
STATE OF NEW JERSEY, )
)
Defendant. )
MEMORANDUM OPINION

 

This matter is before the Court on plaintiff's application to proceed in forma pauperis and
her pro se civil complaint. The Court is mindful that complaints filed by pro se litigants are held
to less stringent standards than those applied to formal pleadings drafted by lawyers. See Haines
v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however, must comply with the
Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule
8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short and plain
statement of the grounds upon which the Court’s jurisdiction depends, a short and plain
statement of the claim showing that the pleader is entitled to relief, and a demand for judgment
for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of
Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a
responsive answer, to prepare an adequate defense and to determine whether the doctrine of res
judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

The complaint recounts the plaintiffs arrests and involuntary commitments to psychiatric

hospitals in New Jersey. Among other relief, the plaintiff demands changes to the state Mental
SMe MENGE Mio h ee

Health Court process, a housing voucher, and corrections to the Patients’ Bill of Rights. Compl.
at 5. The complaint fails to include a statement of this Court’s jurisdiction and a statement of a
claim showing the plaintiffs entitlement to relief. As drafted, the complaint fails to comply with
Rule 8(a), and the Court will dismiss it without prejudice.

An Order is issued separately.

DATE: July 24 _, 2019 Naw RSa—

United States District Judge
